ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
This Court suspended the respondent from the practice of law for a period of sixty (60) days on June 25, 2004, but stayed thirty (80) days of the suspension provided that the respondent complied with certain terms and conditions of probation for a period of six (6) months. Matter of Breunig, 810 N.E.2d 716 (Ind.2004). On February 28, 2005, respondent filed his application for termination, of probation and affidavit of compliance. Respondent represents that he has successfully completed his term of probation and that the Indiana Supreme Court Disciplinary Commission does not object to termination of his probation.
And this Court, being duly advised, now finds that respondent's compliance with all terms of his disciplinary probation now permits his release from disciplinary probation and his full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Preston Breunig, is released from the terms of his disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
DICKSON, SULLIVAN, BOEHM and RUCKER, JJ., concur.
. SHEPARD, C.J., not participating.